Citation Nr: 1647582	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-68 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hand/wrist, to include as secondary to service-connected right wrist cyst and/or bilateral carpal tunnel syndrome.  

2.  Entitlement to an increased (compensable) disability evaluation for a right wrist (major) cyst.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As it relates to the claims for initial compensable disability evaluations for right and left upper extremity carpal tunnel syndrome, the Board notes that the RO granted service connection for these disabilities in October 2015.  Thereafter, the Veteran filed a notice of disagreement with the assigned disability evaluations.  A statement of the case was issued in July 2016 and the Veteran perfected his appeal in August 2016.  In his August 2016 appeal, the Veteran requested that he be afforded a hearing before a Veterans Law Judge.  To date, that hearing has not been scheduled and remains pending.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to the claim for service connection for right hand/wrist arthritis, the Board notes that the Veteran has claimed that he currently has arthritis either caused or aggravated by his service-connected right wrist cyst and/or his now service-connected bilateral carpal tunnel syndrome of the upper extremities.  

The Board observes that in a September 2013 VA examination report, it was noted that the Veteran did not have degenerative or traumatic arthritis of the right wrist.  However, at the time of a September 2015 VA examination, the Veteran was diagnosed as having right hand arthritis.  The examiner indicated that the finding of moderate right hand degenerative joint disease was most likely due to the natural aging process.  Subsequent to the September 2015 VA examination, the RO granted service connection for carpal tunnel syndrome of the left and right upper extremities.  At his September 2016 hearing, the Veteran expressed his belief that his right wrist/hand degenerative arthritis was caused and/or aggravated by either his service-connected right wrist cyst or his now service-connected bilateral carpal tunnel syndrome.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Given the foregoing, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right wrist/hand arthritis, and its relationship, if any, to his service-connected right wrist cyst and/or carpal tunnel syndrome.  

As it relates to the claim for an increased evaluation for a right wrist cyst, the Boards notes that the last comprehensive examination of the Veteran's right wrist cyst occurred in September 2013.  Moreover, one of the factors in determining the proper rating criteria is limitation of motion.  While the Veteran was afforded VA examinations in September 2015, there were no ranges of motion performed on the right wrist.  Furthermore, range of motion studies must now test active and passive range of motion as well as in weight-bearing and nonweight-bearing.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016).  After reviewing the VA examinations of record, the Board finds that they are inadequate in light of this recent holding.  As such, an additional VA examination is warranted.  

The Board notes that the TDIU is inextricably intertwined with the above issues of service connection for right hand/wrist arthritis and increased evaluations for the right wrist (major) cyst and carpal tunnel syndrome.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Moreover, the Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current right wrist/hand arthritis and the current severity of his right wrist cyst.  All indicated tests and studies, including x-rays, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner.  The examiner is requested to offer the following opinions: 

a.  Is it at least as likely as not (50 percent probability or greater) that any current right wrist/hand arthritis, if found, had its onset in service or is otherwise related to the Veteran's service?

b.  Is it as likely as not (50 percent probability or greater) that any current right wrist/hand arthritis is caused by either the service-connected right wrist cyst or bilateral carpal tunnel syndrome of the upper extremities?

c.  If not, is it at least as likely as not (50 percent probability or greater) that any current right wrist/hand arthritis is aggravated (permanently worsened) by the service-connected right wrist cyst or bilateral carpal tunnel syndrome?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

As it relates to the right wrist cyst, the examiner should describe in detail the appearance of the cyst, including any scars or disfigurement resulting from the cyst.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record the range of motion for BOTH wrists in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

Additionally, the examiner should determine whether the Veteran has ankylosis of the right wrist.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education. 

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






